Gray, G. J.
The evidence introduced at the trial warranted the jury in finding that, by agreement made between James W. Harris and the plaintiff, and afterwards ratified and affirmed by the defendant, each of the debtors, James and the defendant became severally liable to the plaintiff for one half of the sum for the whole of which both had originally been jointly liable. The original liability was a sufficient consideration for the new agreement. The receipt given by the plaintiff to James, not being a technical release under seal, did not extinguish the defendant’s liability. Shaw v. Pratt, 22 Pick. 305. Pond v. Williams, 1 Gray, 630, 636. Exceptions overruled.